IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE                  FILED
                           JUNE 1997 SESSION
                                                              May 27, 1998

                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
STATE OF TENNESSEE,          )
                             )
             Appellee,       )    No. 03C01-9610-CR-00369
                             )
                             )     Bradley County
v.                           )
                             )     Honorable Mayo L. Mashburn, Judge
                             )
DONALD RAY SHIRLEY,          )     (Aggravated Robbery)
                             )
             Appellant.      )


For the Appellant:                For the Appellee:

William J. Brown                  John Knox Walkup
23 N. Ocoee Street                Attorney General of Tennessee
P.O. Box 1001                            and
Cleveland, TN 37364-1001          Timothy F. Behan
                                  Assistant Attorney General of Tennessee
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493

                                  Jerry N. Estes
                                  District Attorney General
                                  203 E. Madison Avenue
                                  Athens, TN 37303-0647




OPINION FILED:____________________


CONVICTIONS AFFIRMED; SENTENCES MODIFIED

Joseph M. Tipton
Judge
                                      OPINION



             The defendant, Donald Ray Shirley, appeals as of right from his three

convictions by a jury in the Bradley County Criminal Court for aggravated robbery, a

Class B felony. As a Range I, standard offender, he received concurrent sentences of

twelve years for each offense and was fined twenty thousand dollars for each offense.

He contends that:

             (1) there is insufficient evidence to support his convictions;

             (2) the trial court erred by failing to sever the charges for
             trial;

             (3) the trial court erred by admitting a crack pipe into
             evidence;

             (4) the trial court erred by failing to suppress evidence
             seized from the defendant’s car;

             (5) the prosecuting attorney and the trial court made
             inappropriate remarks during the state’s closing argument;
             and

             (6) the defendant’s sentence is excessive.

We affirm the defendant’s convictions and modify his sentences.



             The defendant was charged with the November 29, 1995, aggravated

robbery of a Rocky Top convenience store, the December 9, 1995, aggravated robbery

of the Take Two Video store and the December 10, 1995, aggravated robberies of two

Mr. Zip convenience stores in Cleveland, Tennessee. The four charges were tried

together. The jury convicted the defendant of the aggravated robberies of the Mr. Zip

and the Take Two Video stores and acquitted him of the Rocky Top robbery.



             At trial, Sergeant Larry Pippinger of the Bradley County Sheriff’s

Department testified that he was traveling east on Paul Huff Parkway at 4:50 p.m. on

December 10, when he saw the defendant wearing a green army jacket and driving a

white Corsica in the westbound lane. Sergeant Pippinger said that he did a U-turn,


                                             2
caught up with the car, and eventually stopped it. Sergeant Pippinger said that the

defendant had a ski mask in the front seat of the car hidden under a jacket and that he

found a Marksman BB pistol between the front seat and the console of the car. The

army coat, BB pistol, and ski mask were introduced into evidence. At the time of his

arrest, the defendant had two hundred and ten dollars in his coat pocket and a ten-

dollar bill in the pocket of his pants.



              Clint Denny, a detective with the Bradley County Sheriff’s Department,

testified that he inventoried the defendant’s car the day after the defendant was

arrested. He identified a crack pipe that he found next to the driver’s seat. He said that

the pipe was not readily visible in the car and that he had to move the seat belt out of

the way to find it. He identified a picture of the crack pipe that he took after he had

placed the pipe on the seat in the car. During cross-examination, Detective Denny

admitted that he did not make an inventory list when he searched the car.



              Annette Nicholson testified concerning the robbery of the Rocky Top

convenience store. She described the robber as being a white male that was five feet

and seven or eight inches tall and weighed around one hundred and thirty or forty

pounds. She said that the robber was in his late twenties or early thirties and had

sandy blond hair. Although she initially testified that the robber wore a dark blue ski

mask, she said that the mask was similar to the one that had been introduced into

evidence and stated that she could not remember whether the robber’s mask was blue

or black. Ms. Nicholson said that the robber wore a jacket that was big on him but that

she could not remember whether the robber’s jacket was consistent with the one that

had been introduced into evidence. She stated that she also could not remember

whether the robber wore anything on his hands. Ms. Nicholson testified that she

recognized the gun that had been introduced into evidence because the robber held it

within three to four feet of her.



                                             3
              Ms. Nicholson said that the robber entered the store and ordered her to

open the drawer and to pull the tray out of the drawer. The robber then grabbed bills

and ordered her to lie down. Ms. Nicholson identified the defendant as the person who

robbed the store and estimated that he took three hundred dollars during the robbery.

She was cross-examined about inconsistencies between the defendant’s appearance

and her initial description of the robber. She also admitted that the cash drawer

contained two hundred dollars more than it was supposed to at the time of the robbery.



              Kim Ochoa testified that she was working at the Take Two Video store

when it was robbed at around 7:10 p.m. on December 9, 1995. She said that she and

her son, Mike Ochoa, were in the store when the door to the store opened and closed

briefly. She said that seconds later the robber rushed in waiving a black gun. She said

that the robber inquired about the location of the safe and that she informed him that

she did not have one. She said that the robber then asked where the cash drawer was

and ordered her to remove it. Ms. Ochoa said that she told the robber that she could

not remove it and the robber reached over the counter and started taking money from

the drawer.



              Ms. Ochoa testified that her son commented that the robbery was a joke

and that the robber had a BB gun. She said that the robber replied that he would show

the boy it was not a BB gun. She stated that the robber tried to cock the gun but had

problems maneuvering it. She said that the robber wore gloves that were not slim

fitting. As a result, the robber was clumsy and had trouble grabbing the money and

handling the gun. Ms. Ochoa said that a car pulled up in front of the store’s door while

the robber was struggling with the gun, and the robber dropped some money and

rushed out of the store. She said that the robber escaped with around one hundred

and ten dollars in cash and a check.



                                            4
              Ms. Ochoa described the robber as being a white male who was five feet

and six or seven inches tall and weighed between one hundred and fifty and one

hundred and sixty pounds. She said that he had light blue eyes and estimated his age

to be in the late twenties or early thirties. She said that he wore a dark-colored ski

mask that had lint on it and was consistent with the mask that had been introduced into

evidence. She said that the robber wore a green coat and used a gun. She said that

the coat and gun were like those that had been introduced into evidence. She said that

the robber’s hair was sandy blond and stuck out of the bottom of the mask. She

described the robber’s hair as being a little longer than the defendant’s and having a

wave to it similar to the defendant’s.



              Ms. Ochoa testified that she was morally certain that the defendant was

the person who robbed her, but she admitted that at the time of the preliminary hearing

she did not know to a moral certainty that the defendant was the robber. She also said

that she did not include the color of the robber’s eyes or the fact that the robber had a

mustache in the statement she gave police on the night of the robbery. She conceded

that the green coat that was in evidence had tears in it and that she did not notice any

tears in the robber’s coat.



              Mike Ochoa testified that he was also present when the Take Two Video

store was robbed. He said that he heard the door open and saw the back of a green

coat exiting the store and that less than a minute later, the robber entered the store

wearing a green coat and a ski mask and holding a gun. He described the robber as

being approximately five feet eight inches to five feet ten inches tall and estimated the

robber’s weight to be around one hundred and sixty pounds. He said that the robber is

in his late twenties to early thirties and had sandy blond hair that was the same length

as the defendant’s. He said that the ski mask, gun, and green coat that had been

introduced into evidence were like those used by the robber.



                                             5
              Mr. Ochoa testified that he told the robber that the gun was a BB gun and

that the robber tried to cock the gun but was unable to do so because he could not get

a good grip on the gun with the gloves he was wearing. Mike Ochoa said that he

followed the robber out of the store and saw him drive off in a white, four-door Corsica.

He said that he saw the robber while he was not wearing a mask. He said that he was

pretty sure that the robber had a mustache and that he was positive that the defendant

is the person who robbed the store.



              During cross-examination, Mike Ochoa admitted that he did not mention

the robber having a mustache or the color of the robber’s eyes in the report he gave

police on the night of the robbery. He also testified that the green coat fit the robber the

same way it fit the defendant on the day of trial.



              Kelly Roberts testified that she saw a man run out of the Take Two Video

store with a gun in one hand and money in the other. She estimated that the man was

five feet and seven or eight inches tall and weighed between one hundred and fifty and

one hundred and seventy pounds. She explained that she could only see the man’s

silhouette. She said that the man got into a white Corsica.



              Sarah Marlowe testified that she was robbed at around 4:00 p.m. on

December 10, 1995, while she was working at the Mr. Zip convenience store on

Westside Drive. She said that the robber entered the store wearing a dark-colored ski

mask and an army jacket. She said that the robber pulled out a gun and ordered her to

give him all the money in the drawer. She said that when she started handing the

robber the money, he asked her to give him the drawer. He took all the cash out of the

drawer and then left the store.




                                             6
               Ms. Marlowe described the robber as being between five feet six inches

and five feet eleven inches tall and weighing between one hundred and fifty and one

hundred and eighty pounds. She said that the robber’s hair was the same color and

length and had the same wave to it as the defendant’s. She said that the coat, mask,

and gun that the robber used were like those that had been introduced into evidence.

Ms. Marlowe testified that she is sure that the defendant is the person that robbed her.



               However, Ms. Marlowe admitted that she did not notice any lint balls on

the robber’s ski mask or any tears in the robber’s coat. She testified that on the day of

the robbery she described the robber as having short, straight, sandy-blond hair. She

said that she told police that the robber was clean-shaven, wore a heavy coat, and used

an automatic pistol. She admitted that she did not notice that the robber had a

mustache and did not think that she was robbed with a BB gun until after the defendant

was arrested. She also said that she was not sure about the color of the coat the

robber wore and that the robber could have worn a black coat.



               Brenda Underwood testified that she did an accounting of the Westside

Road Mr. Zip store after the robbery. She said that seventy dollars was taken during

the robbery.



               Michelle Shutt testified that she was working at the Mr. Zip on Mouse

Creek Road when it was robbed at 4:30 p.m. on December 10, 1995. She described

the robber as being a white male who was five feet and six or seven inches tall and

weighed around one hundred and fifty or one hundred and sixty pounds. She said that

he had light-colored eyes and estimated his age to be in the late twenties or early

thirties. She said the robber had blondish-brown, straight hair that was consistent with

the defendant’s on the day of trial. She said that the robber wore a black ski mask and




                                            7
a green coat and used a black gun, consistent with those that had been introduced into

evidence.



              Ms. Shutt testified that the robber was the same height and weight as the

defendant but that she does not know for sure whether the defendant is the person that

robbed her. She admitted that she did not notice any lint on the robber’s mask. She

said that she initially told the police that the robber wore a gray sweatshirt but that she

realized that the robber wore a green coat after she had flashbacks of the robbery

during her sleep. Although she admitted that the green coat that was in evidence would

not zip, she testified that the robber had the coat zipped up during the robbery and that

the coat the robber wore was not buttoned.



              Robin Shoat, the assistant manager of the Mr. Zip on Mouse Creek Road

at the time of the robbery testified that she arrived at the store fifteen minutes after the

robbery. She said that she determined that one hundred and sixty-five dollars was

taken during the robbery.



              Detective John Dailey of the Cleveland Police Department testified that it

took him five minutes to travel the 2.7 miles between the two Mr. Zip stores in moderate

traffic. He said that it took him around four minutes to drive from the Mr. Zip store on

Mouse Creek Road to the area where the defendant was seen by Sergeant Pippinger.

He said that the Mr. Zip on Westside Road is 1.3 miles from the defendant’s residence

and that the drive takes approximately three minutes traveling at a moderate speed.

On cross-examination, Detective Dailey acknowledged that the defendant could have

traveled from the Mouse Creek Road Mr. Zip store to his residence in three minutes

and that instead, Sergeant Pippinger saw the defendant eighteen to twenty minutes

after the robbery.




                                              8
             Andy Lockhart, a private detective, testified for the defense. He said that

he saw around one hundred white Corsicas in Bradley County within eleven hours over

a two-day period. He said that he photographed the cars but that not all of the

photographs turned out well. Approximately seventy photographs of the white Corsicas

were introduced into evidence. Mr. Lockhart testified about the time it would take to

travel from each of the stores that were robbed to Interstate 75. He also identified

various places a person could reach by driving twenty-seven minutes from the Mouse

Creek Mr. Zip store. The defense also introduced the 1990 census from Bradley

County showing a population of 16,937 white males between the ages of twenty and

thirty and the employment of 1,854 white males in the construction industry.



                         I. SUFFICIENCY OF THE EVIDENCE

             Initially, the defendant contends that the evidence is insufficient to support

his convictions because the state did not prove beyond a reasonable doubt that he was

the person who robbed the stores. Our standard of review when the sufficiency of the

evidence is questioned on appeal is "whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt." Jackson v. Virginia, 443

U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979). This means that we may not reweigh the

evidence, but must presume that the jury has resolved all conflicts in the testimony and

drawn all reasonable inferences from the evidence in favor of the state. See State v.

Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835

(Tenn. 1978).




                                            9
                                  A. Take Two Video

             Kim and Mike Ochoa testified that they were certain that the defendant is

the person who robbed the Take Two Video store. They testified that the defendant

wore a black ski mask and green army coat during the robbery and used a black gun.

Kelly Roberts and Mike Ochoa both testified that they saw the robber leave the store in

a white Corsica. The defendant was stopped the day after the robbery while he was

driving a white Corsica and wearing a green army coat. He had a ski mask and a BB

gun in the car. According to Kim and Mike Ochoa, the mask, gun, and coat were just

like the ones used by the robber. Ms. Ochoa testified that the robber escaped with a

check and one hundred and ten dollars in cash. Based on this proof, the jury was

justified in concluding that the defendant was guilty of the aggravated robbery of Kim

Ochoa beyond a reasonable doubt.



                               B. Westside Drive Mr. Zip

             Sarah Marlowe testified that she is sure that the defendant is the person

who robbed her while she was working at the Mr. Zip store on Westside Drive. She

said that the robber entered the store wearing an army coat and a ski mask. She said

that he pulled out a gun and ordered her to give him all of the money in the cash

drawer. Less than an hour after the robbery, Sergeant Pippinger stopped the

defendant while he was wearing an Army coat. Sergeant Pippinger found a ski mask

and BB gun in the defendant’s car. Ms. Marlowe testified that the coat, mask, and gun

were like those that were used in the robbery. Brenda Underwood testified that seventy

dollars was missing from the store after the robbery. Under these circumstances, the

jury was justified in finding the defendant guilty of the aggravated robbery of Sarah

Marlowe.




                                           10
                             C. Mouse Creek Road Mr. Zip

              The proof at trial established that the Mr. Zip store on Mouse Creek Road

was robbed thirty minutes after the Westside Drive store was robbed. Although

Michelle Shutt testified that she is not sure that the defendant is the person who robbed

her, she testified that the robber had the same general physical description as the

defendant, including the same height, weight, hair color, and hair type. She also said

that the robber wore a black ski mask and a green coat and used a black gun,

consistent with those that the defendant had when Sergeant Pippinger saw him twenty

minutes after the robbery. When viewed in the light most favorable to the state, see

Cabbage, 571 S.W.2d at 835, this evidence supports the jury’s conclusion that the

defendant committed aggravated robbery of Michelle Shutt.



                                     II. SEVERANCE

              Next, the defendant contends that the trial court erred by refusing to sever

the charges against him. He argues that the robberies do not constitute a common

scheme or plan and that proof of each of the robberies would not be admissible in the

trial of the others. The state counters that each of the robberies is evidence of a

common scheme or plan because the robberies are signature crimes. The state

asserts that proof of each of the robberies is admissible in the trial of the others to show

motive or identity.



              Much of the same testimony that was presented at trial was also

presented at a pretrial hearing on the defendant’s severance and suppression motions.

However, neither Kim Ochoa, Sarah Marlowe nor Michelle Shutt identified the

defendant as the robber at the hearing.



              Kim Ochoa testified that the robber was around five feet and five or six

inches tall and weighed approximately one hundred and sixty pounds. She said that



                                            11
the robber had light-colored eyes and wore a black ski mask, a green army jacket that

came below his waist, and loose-fitting gloves. She estimated the robber’s age to be in

the late twenties or early thirties. She said that the robber had collar-length, sandy

blond hair that came out of the bottom of his mask. She said that the robber’s hair had

a little wave to it and that the robber also had a moustache.



              With respect to the manner in which she was robbed, Kim Ochoa testified

that she heard the door open and close and that seconds later the robber rushed into

the store waving a black gun and inquiring about the location of the safe. She said that

she told him that she did not have a safe and that he ordered her to remove the cash

drawer. Kim Ochoa testified that when she informed the robber that she could not

remove the cash drawer, he reached over the counter and took money from it. She

said that her son commented that the robber had a BB gun and that the robber tried to

cock the gun. She said that the robber had problems handling the money and

maneuvering the gun.



              Mike Ochoa described the robber as being between five feet, eight inches

and five feet, ten inches tall and weighing around one hundred and sixty pounds. He

estimated the robber’s age to be in the late twenties or maybe thirty. He said that the

robber had sandy blond, collar-length hair that came out of the side of the mask he

wore. He testified that the robber had a moustache. He stated that the robber wore a

black ski mask and an army-green coat and used a black BB gun during the robbery.

He said that he saw the robber drive off in a white, four-door Corsica. Mr. Ochoa

testified that he picked the defendant’s picture out of an array of photographs and also

identified the defendant as the robber in a live lineup approximately one week later.



              Kelly Roberts testified that she saw the silhouette of the robber as he was

leaving the Take Two Video store. She stated that the robber had a gun in his right



                                            12
hand and money in his left hand. She said that he wore a short, large coat and drove

off in a white Beretta or Corsica.



              Sarah Marlowe testified that the robber of the W estside Road Mr. Zip

store was between five feet, eight inches and five feet, eleven inches tall and weighed

between one hundred and fifty and one hundred and eighty pounds. She estimated his

age to be in the twenties or thirties and said that he had medium-length, sandy hair that

was “kind of wavy.” She said that the robber wore blue jeans, a green army jacket, and

a black ski mask with three holes in it. She said that the robber used what looked like a

black, automatic hand gun and that the gun was consistent with the one that was taken

from the defendant. She stated that she did not notice whether the robber had anything

on his hands. She testified that the robber ordered her to give him all the money and

threatened that there would be trouble if she did not hurry. She said that the robber

also told her to give him the money drawer.



               On cross-examination, Ms. Marlowe stated that she was not sure

whether the robber had facial hair and admitted that she told a police officer that the

robber was probably clean shaven. She testified that she did not notice anything

distinctive about the robber’s jacket. Although Ms. Marlowe said that she picked the

defendant’s picture out of an array of photographs on the night of the robbery, she said

that she could not positively identify the defendant in a lineup. She said that when she

was shown the lineup, she told officers that she thought that the robber was the

defendant or another guy in the lineup.



              Michelle Shutt testified that the robber of the Mouse Creek Road Mr. Zip

store was between five feet, six inches and five feet, seven inches tall and weighed

around one hundred and fifty pounds. She said that the robber was in his late twenties.

She said that the robber had light-colored eyes and straight, shoulder-length, blondish-



                                            13
brown hair. She said that the robber wore a black ski mask, a green jacket, and black

leather gloves. She said that the robber used a black gun that looked like a police gun

and was consistent with the gun that was taken from the defendant. Ms. Shutt testified

that the robber entered the store and said, “Come on, let’s go over to the register.” She

said that she and the robber walked to the register, where he ordered her to give him

the money. She said that the robber never asked for the money tray but that she

removed it and put it on the counter.



              During cross-examination, Ms. Shutt admitted that she initially told police

that the robber wore a gray sweatshirt and blue jeans. She acknowledged that on the

night of the robbery she did not tell police that the robber wore a green jacket. She said

that she cannot identify the defendant as the person who robbed her.



              Andy Lockhart and the defendant’s brother also testified at the hearing.

Mr. Lockhart testified that he had seen approximately one hundred white Corsicas

during an eleven-hour period. The defendant’s brother testified that it is common for

construction workers to wear green, army jackets like the one taken from the defendant.

The trial court overruled the defendant’s severance motion without stating its findings or

rationale on the record.



              We begin our discussion of the issue with our standard of review of a trial

court’s denial of a severance under Rule 14(b)(1), Tenn. R. Crim. P. Traditionally, the

decision to sever offenses rested within the sound discretion of the trial court. See,

e.g., Hardy v. State, 519 S.W.2d 400, 402 (Tenn. Crim. App. 1974). However, since

the enactment of Rule 14(b)(1), Tenn. R. Crim. P., there has been some question as to

whether the same standard applies. See, e.g. State v. McKnight, 900 S.W.2d 36, 50

(Tenn. Crim. App. 1994) (stating that severance is ordinarily a matter that rests with the

trial court’s discretion but that the general rule “is not necessarily applicable to the



                                             14
severance of offenses”); State v. Edwards, 868 S.W.2d 682, 691 (Tenn. Crim. App.

(1993); State v. Peacock, 638 S.W.2d 837, 839 (Tenn. Crim. App. 1982) (noting that

the matter of severance under Rule 14(b)(1) is “not solely within the discretion of the

trial court” and that cases to the contrary predate the rule). But see State v. Furlough,

797 S.W.2d 631, 642 (Tenn. Crim. App. 1990) (noting that the decision to grant a

severance is “within the trial court’s discretion”).



              Rule 14(b)(1), Tenn. R. Crim. P., mandates that a severance of

permissively joined offenses be granted unless “the offenses are part of a common

scheme or plan and the evidence of one would be admissible upon the trial of the

others.” Because the “primary inquiry into whether a severance should have been

granted under Rule 14 is whether the evidence of one crime would be admissible in the

trial of the other if the two counts of the indictment had been severed,” see State v.

Burchfield, 664 S.W.2d 284, 286 (Tenn. 1984), we believe that our standard of review

of a trial court’s denial of a severance under the rule is the same as our standard of

review of a trial court’s decision to admit or exclude evidence of other crimes under

Rule 404(b), Tenn. R. Evid. When a trial court substantially complies with the

procedural requirements of the rule, its determination will not be overturned absent an

abuse of discretion. State v. Dubose, 953 S.W.2d 649, 652 (Tenn. 1997).



              As previously discussed, a defendant is entitled to a severance under

Rule 14(b)(1), Tenn. R. Crim. P., unless a two-prong test is met: (1) the offenses are

part of a common scheme or plan, and (2) the evidence of one is admissible in the

state’s case-in-chief upon the trial of the others. State v. Hallock, 875 S.W.2d 285, 289

(Tenn. Crim. App. 1993). A “common scheme or plan for severance purposes is the

same as a common scheme or plan for evidentiary purposes.” Id. at 289 (citing

Peacock, 638 S.W.2d 837. This court has recognized three categories of “common

scheme or plan” evidence: (1) evidence showing a distinctive design or signature crime,



                                              15
(2) evidence demonstrating a large continuing plan or conspiracy, and (3) evidence that

is part of the same transaction. State v. Hoyt, 928 S.W.2d 935, 943 (Tenn. Crim. App.

1995) (citing N. Cohen et al., Tennessee Law of Evidence, § 404.11 (2d ed. 1990)).



              In this case, the state contends that the trial court properly refused to

sever the charges against the defendant because they fit within the first category in that

they are signature crimes and because evidence of each of the robberies would have

been admissible at a trial on the others to establish the robber’s identity or motive of

the defendant. To fit within the signature crime category, the crimes at issue must be

sufficiently similar and of a distinctive design so as to reflect a modus operandi that can

be characterized as a signature by the perpetrator. “The test is not whether there was

evidence that the defendant committed both crimes, but whether there was a unique

method used in committing the crimes.” Young v. State, 566 S.W.2d 895, 898 (Tenn.

Crim. App. 1978). Because the determination of whether offenses fit within the

signature crime category and are admissible on the issue of identity is fact specific, a

review of cases on the issue is helpful.



              In Warren v. State, 156 S.W.2d 416 (Tenn. 1941), our supreme court

upheld the introduction of evidence of the defendant’s commission of a robbery a few

nights after the robbery for which he was on trial. The defendant was charged with

robbing people who were in a car that stopped in the road one night. Each of the

witnesses to the robbery described the robber as being tall and wearing a jumper,

overalls, and a black cap. The witnesses said that the robber had black grease or paint

smeared on his face and that he approached the car with a pistol in one hand and a

flashlight in the other. The state introduced the testimony of two witnesses who said

that they were robbed in the same area at around the same time of night a few nights

after the robbery with which the defendant was charged. The victims of the second

robbery described the robber as wearing a black cap and overalls and as having his



                                            16
face smeared with dark grease or paint. They also said that the robber approached

them with a flashlight in one hand and a pistol in the other. The court held that the

testimony concerning the second robbery was admissible because it found that the

similarity in the circumstances between the two offenses was relevant to prove the

robber’s identity. Id. at 419.



              The court later described the Warren case as marking the boundary for

the admission of other crime evidence to establish identity. Harris v. State, 227 S.W.2d

8, 11 (Tenn. 1950). The court noted that the black paint or grease that was smeared

over the robber’s face was probably “such an unusual thing” that it, along with the other

circumstances of the offenses, warranted the admission of the evidence of the second

robbery. Id. at 11-12.



              Harris is a rape case in which the state introduced proof that the

defendant raped another woman a week before the prosecutrix was raped. Both rapes

were committed by coercion, and both victims thought that a knife was used, although

neither had seen one. The court reversed the defendant’s conviction, noting that only

one of the rapes “involved a perversion” and that the methods pursued in the two rapes

were “not so peculiar as to render it unlikely that lustful men bent upon the crime of

rape might not have pursued identical methods.” Id. at 11.



              Our supreme court dealt with the admission of other crime evidence to

prove identity again in State v. Bunch, 605 S.W.2d 227, 230 (Tenn. 1980). The court

explained:

                     When evidence that the defendant committed another
              crime is offered to prove his identity as the perpetrator of the
              crime on trial, the modus operandi of the other crime and of
              the crime on trial must be substantially identical and must be
              so unique that proof that the defendant committed the other
              offense fairly tends to establish that he also committed the
              offense with which he is charged.



                                            17
(emphasis in original).



              The defendant in Bunch and two codefendants were convicted of robbing

a grocery store. Although witnesses to the robbery identified the codefendants, they

were unable to identify Bunch. At trial, the state introduced proof that Bunch and the

two codefendants robbed a cafe approximately four hours before the grocery store was

robbed. The two robberies were similar in that, “(1) both robberies were perpetrated by

. . . two men and one woman, (2) in both robberies the perpetrators closeted their

victims in restrooms before leaving the premises, (3) the two business establishments

robbed were located close to each other, and (4) the two robberies occurred fairly close

in time to each other.” Id. at 230. The court reasoned that the presence of the same

codefendants at both robberies was a “unique factor” and held that proof of the prior

robbery was admissible on the issue of Bunch’s identity as the third robber. In reaching

its decision, the court explained that “it is not necessary that the other crime be identical

in every detail to the offense on trial; it is sufficient if evidence of the other crime

supports the inference that the perpetrator of it, shown to be the defendant, is the same

person who committed the offense on trial.” Id. at 227.



              This court upheld the denial of a severance in State v. Peacock, 638

S.W.2d 837 (Tenn. Crim. App. 1982). The defendant in Peacock was charged with five

counts of armed robbery, three counts of aggravated rape, and two counts of

aggravated sexual battery. The charges arose out of events that occurred on three

different days over a two-week period at three different residences that were relatively

close to each other. The proof showed that the defendant knocked on each of the

residence’s doors and demanded drugs, money, and jewelry. The defendant forced

each of the victims to undress. He threatened to shoot each of the victims if they

looked at his face or if they called the police after he left. The defendant sexually

assaulted the victims at two of the residences. Given the similarities between the



                                               18
offenses, this court determined that the offenses were part of a common scheme or

plan and that the defendant was not entitled to a severance.



              This court reached a similar result in White v. State, 533 S.W.2d 735

(Tenn. Crim. App. 1975). The defendant in White was charged with rape and robbery

with the use of a deadly weapon. The state was allowed to introduce proof that the

defendant had committed two prior rapes in a similar fashion. The rapes were similar in

that all three of the victims testified that the rapist had a knife, moved them from the

front seat to the backseat of his car, forced them to undress, discussed drugs with

them, allowed them to use tissues, removed two of the victims’ glasses, beat two of the

victims, and rode around with the victims after the rapes before leaving them on the

street and taking their purses. The victims also gave similar descriptions of the

defendant’s car, including the fact that there was no inside door handle on the

passenger’s door and that the hole where the handle belonged was covered with silver

tape. This court concluded that “there is a modus operandi that is almost letter perfect

in all three (3) of the rapes” and held that proof of the prior rapes was admissible to

show the defendant’s identity as the rapist. Id. at 743.



              This court also affirmed the denial of a severance in State v. Edwards,

868 S.W.2d 682 (Tenn. Crim. App. 1993). The defendant in Edwards was convicted of

twenty-one counts of rape, two counts of aggravated burglary and one count of second

degree burglary, aggravated rape, assault with the intent to commit rape, and robbery.

This court summarized the similarities between the offenses:

              the victims were white females between 21 and 24 years of
              age. The attacks took place in either apartment complexes or
              duplexes within a two-mile radius in the West Nashville area.
              Each of the victims was alone or appeared to be alone at the
              time of the attack. All were asleep. Each incident involved a
              burglary before the rape. All units were on the first floor. On
              every occasion, the assailant instructed the victims to remain
              quiet; rubbed the victims’ breasts; and digitally penetrated the
              victims’ vaginas. In those instances the attack was not
              interrupted, the assailant either attempted or completed


                                            19
              vaginal intercourse. Generally, the assailant either sought or
              took money. The crimes occurred within a 20-month period.


Although this court recognized that the individual similarities between the crimes were

not particularly unique, it held that the number of similarities between the circumstances

of the offenses established a distinctive design with sufficient uniqueness of method to

constitute a common scheme or plan.



              The defendant in State v. Hoyt, 928 S.W.2d 935 (Tenn. Crim. App. 1995),

was charged with two counts of aggravated rape and one count of aggravated sexual

battery each of which involved different child victims. The two aggravated rape victims,

an eight-year-old girl and her nine-year-old brother, lived in the same household as the

defendant and their grandmother. Both aggravated rape offenses involved oral

penetration and occurred in the defendant’s home during times when the victims’

grandmother was absent. This court noted that the similarities between the aggravated

rape offenses far outweighed the differences and held that the aggravated rape

offenses were sufficiently similar to constitute a common scheme or plan. However, the

trial court erred by denying the severance because the probative value of the other

crime evidence was outweighed by the danger of unfair prejudice.



              This court held that the trial court erred by admitting other crime evidence

as being relevant to identity in Young v. State, 566 S.W.2d 895, 898 (Tenn. Crim. App.

1978). The defendant in Young was convicted of armed robbery. The victim testified

the defendant woke her at 5:30 a.m., held a knife to her throat, and demanded money

from her. She said that the defendant wore an army fatigue jacket, a black “sweater-

like cap,” and a “thin veil” or loose stocking over his face. The state introduced

evidence that the defendant had worn the same green jacket and knit hat when he

burglarized another residence in the same neighborhood nine days earlier at 5:00 a.m.

This court held that the trial court erred by admitting evidence of the other burglary



                                            20
because there was little or no uniqueness in the method of the two crimes. The court

noted that the two residences were entered differently and that the burglar wore a thin

veil or loose stocking over his face and used a knife in only one of the burglaries. The

court reasoned that there “was nothing unique or common about the method of

commission of the two crimes to evidence that they were committed by the same

person.” Id. at 898. Because the modus operandi of the two crimes was not the same,

evidence that the defendant committed the earlier burglary was not admissible.



             This court likewise held that other crime evidence was inadmissible to

establish the defendant’s identity in State v. Bobo, 724 S.W.2d 760, 765 (Tenn. Crim.

App. 1981). The defendant in Bobo was charged with robbing a Winn Dixie store in

Johnson City, Tennessee, in October 1975. The state submitted proof at trial showing

that the defendant had committed a similar robbery of a North Carolina Winn Dixie

store in October 1977. In each robbery, the robber entered the store unmasked and

wearing a coat and hat. Each robber went to the store’s inside office with a pistol and

confronted the manager, handing the manager a grocery bag and demanding money.

Neither robber took any coins or checks. During the Tennessee robbery, the robber

went to the store’s safe after the manager had taken money from it and removed a

magnetic tray that was attached inside the safe at the top. During the North Carolina

robbery, the robber ordered the manager to give him the money from the magnetic tray.



             Although this court acknowledged the many similarities between the two

robberies, it held that admission of evidence concerning the North Carolina robbery was

reversible error. The court reasoned “that there was nothing particularly unique about

these robberies to show that the perpetrator of one committed the other. Different

persons could easily have employed the plan and method used in each robbery.” Id. at

765.




                                           21
             As the foregoing authorities demonstrate, the determination of whether

two or more offenses are signature crimes depends on whether the offenses were

committed in a distinctive way. This distinctiveness is established by proof that the

offenses were committed in an unusual manner or proof that the offenses are so

strikingly similar that they must have been committed by the same person. As our

supreme court explained,

              the proof depended on to show that the . . . crimes were
              committed by the same person must establish some peculiarity
              of plan or method common to the . . . offenses, otherwise
              evidence showing the defendant guilty of the collateral crime
              could do no more than indicate an evil propensity. Such
              propensity is not considered relevant to identify and the
              probable prejudicial effect of such evidence lies at the root of
              the rule excluding it.

Harris, 227 S.W.2d at 10. “The test is not whether there was evidence that the

defendant committed both crimes, but whether there was a unique method used in

committing the crimes.” Young v. State, 566 S.W.2d at 898.



              Although we view the issue as a close one, we cannot say that the trial

court abused its discretion in denying a severance. Significantly, the robberies in this

case occurred within a relatively short distance from one another over a twenty-four-

hour period, with the two Mr. Zip robberies occurring within thirty minutes of each other.

In each of the robberies, the robber wore a green army jacket and a black ski mask and

used a gun. Each of the victims gave the same general physical description of the

robber and described the gun that the robber used as being similar to the BB gun taken

from the defendant. In each instance, the robber demanded money, and the robber

ordered the two victims that did not automatically put the cash drawer on the counter to

do so.



              As in Warren, Bunch, Peacock, White, and Edwards, the similarities

between the offenses in this case outweigh the differences. Although the individual

similarities between the robberies are not particularly unique, when considered


                                            22
together, the circumstances of the offenses established a distinctive design with

sufficient uniqueness of method to constitute a common scheme or plan. Such a

distinctive set of recurrent actions by the perpetrator of offenses that occurred so close

in time and distance to one another would be admissible in separate trials for each of

the offenses because of its relevance to the robber’s identity, an issue litigated in the

present case. Thus, we affirm the trial court’s denial of a severance.



                          III. INTRODUCTION OF CRACK PIPE

              Next, the defendant contends that the trial court erred by admitting a crack

pipe into evidence. The state contends that the trial court properly admitted the crack

pipe as being relevant toward the defendant’s motive for committing the aggravated

robberies. We disagree.



              At trial, the defendant requested a hearing outside the presence of the

jury, and the trial court held a bench conference. At the bench conference, the

defendant objected to the introduction of the crack pipe as being irrelevant and unduly

prejudicial. The state responded that the pipe was relevant to show the defendant’s

motive. The trial court overruled the defendant’s objection without stating its reasons

for admitting the crack pipe.



              Evidence is relevant if it has “any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” Tenn. R. Evid. 401. Also, Rule 404(b),

Tenn. R. Evid, prohibits the introduction of evidence of other crimes or bad acts, except

when the evidence of other acts is relevant to a litigated issue, such as identity, intent,

or rebuttal of accident or mistake, and its probative value is not outweighed by the

danger of unfair prejudice.




                                             23
              The state contends that the trial court properly admitted the crack pipe as

being probative of the defendant’s motive and identity. We recognize that motive may

be a proper basis for admitting evidence under Rule 404(b), because motive is often

circumstantial proof of a material issue, such as identity, intent, or lack of accident. In

this case, the state argues that the defendant’s drug addiction motivated him to commit

the aggravated robberies. However, the only evidence in the record relating the

defendant to drugs is his possession of a crack pipe. Although this may indicate drug

usage, it is only minimally probative of him having a cocaine addiction that motivated

him to commit the robberies and even less probative of his identity as the robber. In

our view, the trial court erred by admitting the crack pipe because any probative value

the pipe has was outweighed by the danger of unfair prejudice. However, given the

limited reference to the crack pipe in the context of the entire trial, we do not believe

that the error affected the outcome of the trial. See T.R.A.P. 36(b).



                                IV. SUPPRESSION ISSUE

              Next, the defendant contends that the trial court erred by failing to

suppress the evidence seized from his car after his arrest. The state counters that the

evidence from the car was properly admitted because it was found during a search that

was incident to a lawful arrest. See New York v. Belton, 453 U.S. 454, 460, 101 S. Ct.

2860, 2864 (1981).



              At the suppression hearing, Sergeant Pippinger testified that he had heard

about the Take Two Video store robbery at the time he stopped the defendant. He said

that he had been told that the robber was a white male who drove a white, four-door

Corsica, wore a ski mask and a green army jacket, and had sandy brown, wavy hair.

Sergeant Pippinger said that the defendant matched the physical description of the

robber, was wearing a green army jacket, and was driving a white four-door Corsica

when he stopped the defendant. Sergeant Pippinger said that he told the defendant



                                             24
that the defendant matched the description of a robbery suspect and frisked him for

weapons. Sergeant Pippinger said that the defendant acted very nervous, fidgeted,

and tried to move away from him.



             Sergeant Pippinger testified that two other officers arrived on the scene

and that they eventually handcuffed the defendant and placed him in the backseat of

Sergeant Pippinger’s car. Sergeant Pippinger said that he and another officer searched

the defendant’s car and found a ski mask and a BB gun under a multi-colored jacket on

the front seat. He said that he did not see the mask and the BB gun before he

searched the car.



             Andy Lockhart testified that he saw around one hundred white Corsicas in

Bradley County within eleven hours over a two-day period. Several of the photographs

he took were introduced. The defendant’s brother, a general contractor and real estate

agent, testified that it was common for construction workers to wear green field jackets

like the one taken from the defendant. The defense also introduced a copy of the 1990

census for Bradley County which shows that Bradley County had a population of 16,937

white males between the ages of twenty and forty years old. The census also indicates

that 1,854 white males worked in the construction trade.



             The trial court denied the defendant’s motion to suppress. A trial court's

factual findings on a motion to suppress are conclusive on appeal unless the evidence

preponderates against them. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996); State v.

Jones, 802 S.W.2d 221, 223 (Tenn. Crim. App. 1990). The application of the law to the

facts as determined by the trial court is a question of law which is reviewed de novo on

appeal. State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997). In this case, the trial

court denied the motion to suppress without stating any findings of fact or conclusions

of law. We conclude that the record supports the denial of the motion to suppress.



                                           25
             The analysis of any warrantless search must begin with the proposition

that such searches are per se unreasonable under the Fourth Amendment to the United

States Constitution and Article I, Section 7 of the Tennessee Constitution. This

principle against warrantless searches is subject only to a few specifically established

and well-delineated exceptions. Katz v. United States, 389 U.S. 347, 357, 88 S. Ct.

507, 514 (1967); State v. Tyler, 598 S.W.2d 798, 801 (Tenn. Crim. App. 1980). Before

the fruits of a warrantless search are admissible as evidence, the state must establish

by a preponderance of the evidence that the search falls into one of the narrowly drawn

exceptions to the warrant requirement. State v. Shaw, 603 S.W.2d 741, 742 (Tenn.

Crim. App. 1980).



             The state contends that the search in this case fits within the exception to

the warrant requirement that permits an officer to search the passenger compartment of

an automobile incident to a lawful arrest. See New York v. Belton, 453 U.S. at 460, 101

S. Ct. at 2864. The defendant argues that his arrest was not based upon probable

cause and that the search of his car was unreasonable. We disagree.



             Initially, we note that to make a constitutionally reasonable stop under the

United States and Tennessee Constitutions, an officer must, at least, have a

reasonable suspicion based upon specific articulable facts that a criminal offense has

been or is about to be committed. See Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868,

1880 (1968); State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992). An officer may

make a warrantless arrest when the officer has probable cause to believe that the

arrestee has committed a felony. T.C.A. § 40-7-103(a)(2).



             Probable cause to arrest exists if the facts and circumstances within an

officer’s knowledge are sufficient to warrant a prudent person in believing that the

arrestee had committed an offense. Beck v. Ohio, 379 U.S. 89, 91, 85 S. Ct. 223, 225



                                            26
(1964); State v. Melson, 638 S.W.2d 342, 350-51 (Tenn. 1982). The existence of

probable cause is a question of probabilities, not technicalities. See State v. Jefferson,

529 S.W.2d 674, 689 (Tenn. 1975).



              Sergeant Pippinger testified that at the time he stopped the defendant he

knew that the Mr. Zip store on Mouse Creek Road had been robbed. He said that he

had been told about the Take Two Video store robbery that had occurred the day

before and had been told to be on the lookout for the video store robbery suspect. He

said that he was told that the video store robber drove a white, four-door Corsica, wore

a green, army coat, and had sandy brown hair that was almost wavy in the back.

Sergeant Pippinger said that he stopped the defendant after he saw that the defendant

matched the physical description of the robber and was driving a white, four-door

Corsica. Once stopped, the defendant fidgeted, acted nervous, and tried to move away

from Sergeant Pippinger. Once Sergeant Pippinger determined that the defendant

matched the description of the robber, he had the requisite reasonable suspicion to

stop the car the defendant was driving. Given the defendant’s appearance, coat, car,

and nervous actions, Sergeant Pippinger also had probable cause to arrest the

defendant for the video store robbery. Because the search of the passenger

compartment of the defendant’s car was conducted incident to a lawful arrest, the trial

court properly denied the motion to suppress.



                              V. IMPROPER ARGUMENT

              Next the defendant contends that the prosecuting attorney made improper

remarks during the state’s closing argument and that the trial court made inappropriate

remarks during a bench conference regarding the defendant’s objection to the state’s

closing argument. The following is the portion of the state's argument that is at issue:

              But have you, have you figured out, ladies and gentlemen, the
              defense yet? You know, normally when -- you know, as is
              clearly stated, the defense does not have any, any requirement
              to do anything in the case, but have you figured out the


                                            27
              defense, because I’ve heard several. Let me give you a
              couple that you’ve heard today.

                      Number one that you heard -- well, that actually you
              didn’t hear, but that counsel mentioned in opening statement
              was about alibi.

Defense counsel objected at this point, and a bench conference was held during which

defense counsel argued that the state improperly commented on the defendant’s right

not to produce evidence.



              The trial court agreed with the defendant that he did not have the burden

of producing any evidence but also acknowledged that defense counsel told the jury

during his opening statement that he was going to present alibi proof. W hen defense

counsel asked the court how the state was allowed to comment on the lack of evidence

introduced by the defendant, the court replied, “Well, looks to me like you just sort of

suckered him in, into saying that.” The defendant objected to the trial court’s comments

and stated that the comments were loud enough for the jury to hear. The court

disagreed, stating that the comments were not loud enough for the jury to hear. At the

conclusion of the bench conference, the court instructed the jury to “totally disregard”

the prosecuting attorney’s last remarks.



               The prosecuting attorney’s comments regarding the defendant’s failure

to call alibi witnesses were improper. See Tenn. R. Crim. P. 12.1(f) (“Evidence of an

intention to rely upon an alibi defense, later withdrawn, or of statements made in

connection with such intention, is not admissible in any civil or criminal proceeding

against the person who gave notice of the intention.”); see also State v. Meeks, 876

S.W.2d 121, 129 (Tenn. Crim. App. 1993) (noting that the seriousness of the error in

admitting evidence of a withdrawn alibi defense was compounded when the state was

allowed to refer to the withdrawn defense in their closing argument). However, the

ultimate issue is not whether the prosecuting attorney’s remarks were improper, but




                                            28
whether the improper remarks could have affected the verdict. See Judge v. State, 539

S.W.2d 340, 344-45 (Tenn. Crim. App. 1976).



              In this vein, we note that the defendant has hampered our review of any

resulting prejudice by failing to include a transcript of the entire closing argument. In

Judge, this court identified the following five factors to be considered in assessing the

prejudicial effect of improper argument or conduct:

              1. The conduct complained of viewed in context and in light of
              the facts and circumstances of the case.

              2. The curative measures undertaken by the court and the
              prosecution.

              3. The intent of the prosecutor in making the improper
              statement.

              4. The cumulative effect of the improper conduct and any other
              errors in the record.

              5. The relative strength or weakness of the case.

539 S.W.2d at 344. In considering the record before us, including the evidence

presented and the immediate curative instruction given by the trial court, we conclude

that the defendant was not prejudiced by the prosecuting attorney’s remarks. The

defendant has likewise failed to establish that he was prejudiced by the trial court’s

comments during the bench conference.



                                    VI. SENTENCING

              The defendant contends that the trial court improperly sentenced him to

the maximum sentence in the range for each robbery. The state counters that the

record supports the twelve-year sentences the trial court imposed.



                 Appellate review of sentencing is de novo on the record with a

presumption that the trial court's determinations are correct. T.C.A. §§ 40-35-401(d)

and -402(d). As the Sentencing Commission Comments to these sections note, the



                                             29
burden is now on the appealing party to show that the sentencing is improper. This

means that if the trial court followed the statutory sentencing procedure, made findings

of fact that are adequately supported in the record, and gave due consideration and

proper weight to the factors and principles that are relevant to sentencing under the

1989 Sentencing Act, we may not disturb the sentence even if a different result were

preferred. State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).



              However, "the presumption of correctness which accompanies the trial

court's action is conditioned upon the affirmative showing in the record that the trial

court considered the sentencing principles and all relevant facts and circumstances."

State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). In this respect, for the purpose of

meaningful appellate review,

              the trial court must place on the record its reasons for arriving
              at the final sentencing decision, identify the mitigating and
              enhancement factors found, state the specific facts supporting
              each enhancement factor found, and articulate how the
              mitigating and enhancement factors have been evaluated and
              balanced in determining the sentence. T.C.A. § 40-35-210(f)
              (1990).

State v. Jones, 883 S.W.2d 597, 599 (Tenn. 1995).


              Also, in conducting a de novo review, we must consider (1) the evidence,

if any, received at the trial and sentencing hearing, (2) the presentence report, (3) the

principles of sentencing and arguments as to sentencing alternatives, (4) the nature

and characteristics of the criminal conduct, (5) any mitigating or statutory enhancement

factors, (6) any statement that the defendant made on his own behalf and (7) the

potential for rehabilitation or treatment. T.C.A. §§ 40-35-102, -103 and -210; see

Ashby, 823 S.W.2d at 168; State v. Moss, 727 S.W.2d 229 (Tenn. 1986).



              The sentence to be imposed by the trial court for a Class B, C, D or E

felony is presumptively the minimum in the range if neither enhancement nor mitigating

factors are present. T.C.A. § 40-35-210(c). Procedurally, the trial court is to increase


                                             30
the sentence within the range based upon the existence of enhancement factors and,

then, reduce the sentence as appropriate for any mitigating factors. T.C.A. § 40-35-

210(d) and (e). The weight to be afforded an existing factor is left to the trial court's

discretion so long as it complies with the purposes and principles of the 1989

Sentencing Act and its findings are adequately supported by the record. T.C.A. § 40-

35-210, Sentencing Commission Comments; Moss, 727 S.W.2d at 237; see Ashby,

823 S.W.2d at 169.



              The presentence report reflects that the then thirty-three-year-old

defendant dropped out of school in the tenth grade. It states that the defendant

reported that he dropped out of school to join the United States Navy but that he never

enlisted. It reflects that the defendant worked at two nursing homes over a period of

one year and four months and that the nursing homes reported that he was a good

employee with above average performance. The report also reflects that the defendant

was employed by his brother at the time of his arrest.



              The presentence report shows that the defendant has several convictions

from Florida, including selling marijuana, possessing marijuana, resisting arrest, and

criminal mischief. The report states that the defendant violated the conditions of his

release while on probation.



              Ms. Ginger Long, the officer that prepared the defendant’s presentence

report, testified at the sentencing hearing. She explained that she contacted a

probation officer in Florida and that he told her that the defendant had been on

probation for a drug offense. She said that the probation officer told her that the

defendant had some technical violations but did not relate to her what the violations

were. Ms. Long said that the probation officer told her that the defendant was then

placed on community control and he violated the conditions of that program by



                                             31
absconding. Ms. Long testified that she was told that the defendant was permitted to

stay on probation and that the state of Florida agreed to release the defendant early.



              During cross-examination, Ms. Long admitted that she did not know

whether the probation officer who gave her information about the defendant had any

personal knowledge of the defendant or any contact with him. She said that she

received a post-sentence investigation report from the state of Florida but that she did

not speak to the person that prepared it. She testified that she did not receive any

information about the basis for the absconding violation.



              Six witnesses testified at the sentencing hearing on behalf of the

defendant. They testified regarding the defendant’s involvement in community activities

such as the Boys and Girls Club of Cleveland, little league football teams, and a local

church. The defendant’s brother testified that the defendant worked for him building

homes, and he described the defendant’s good record as an employee. The

defendant’s wife testified that the defendant did not use alcohol or drugs and was not a

violent person. She described the defendant as a good husband and parent and as a

generous person.



              The defendant testified that he did not commit the crimes. He conceded

that he had prior convictions and that he had violated the conditions of probation by

possessing marijuana and by failing to pay fines timely. The defendant stated that he

received a certificate in recognition of his duties performed while working at a nursing

home. He said that he has been taking classes to obtain his GED since his

incarceration in this case.



              At the conclusion of the sentencing hearing, the trial court sentenced the

defendant as a Range I, standard offender to twelve years in the custody of the



                                            32
Department of Correction for each aggravated robbery to be served concurrently. In

sentencing the defendant, the trial court enhanced all of the defendant’s sentences

based upon his history of criminal behavior. See T.C.A. § 40-35-114(1). The court also

stated:

                  I also consider as an enhancement factor that at least one
              of these offenses involved more than one victim; . . . I believe
              it was Take Two Video, where . . . the victim of the case was
              the lady that . . . ran the place, but another victim of the
              offense was her son. . . . So with respect to him as an
              enhancement factor, I think the Court could determine that you
              had no hesitation about committing a crime when the risk to
              human life was high, or the crime was committed under
              circumstances in which the potential for injury was great.
              That’s not applicable to the owner of the store, Mrs. Ochoa,
              because as far as I’m concerned, those two factors there are
              implicit in the crime of aggravated . . . robbery.

                 So based upon the enhancement factors that I’ve
              mentioned and the absence of any mitigating factors, I
              sentence you to twelve years on each count of robbery, and I
              approve the jury’s fine of $20,000 on each one.


                                  A. Mr. Zip Sentences

              The defendant contends that the trial court erred by enhancing his

sentences for the Mr. Zip aggravated robberies based upon factor (3), relating to the

crimes involving more than one victim, factor (10), regarding the creation of a high risk

to human life, and factor (16), involving the commission of a crime under circumstances

evidencing a great potential for bodily injury to a victim. See T.C.A. § 40-35-114. The

state agrees but contends that the twelve-year sentences imposed by the trial court are

warranted based on the defendant’s history of criminal behavior. See T.C.A. § 40-35-

114(1). The defendant does not contest the application of factor (1), but he argues that

his history of criminal behavior does not warrant the maximum sentence for the

aggravated robberies.



              We agree with the parties that factors (3), (10), and (16) do not apply to

the defendant’s sentences for the Mr. Zip aggravated robberies, but we note that the

record is unclear as to whether the trial court applied these factors to the Mr. Zip


                                            33
aggravated robberies. The trial court specifically justified its application of factors (3),

(10), and (16) on Mike Ochoa’s presence during the aggravated robbery at the Take

Two Video store, but it did not then distinguish between the aggravated robberies when

it imposed twelve-year sentences for each of them.



              In any event, factor (3) does not apply to the defendant’s sentence for the

Mr. Zip aggravated robberies because each of those robberies only involved one victim.

Factors (10) and (16) are inapplicable to the sentences for the Mr. Zip aggravated

robberies because there is necessarily a high risk to human life and the great potential

for bodily injury whenever an aggravated robbery is accomplished with a deadly

weapon. See, e.g., State v. Claybrooks, 910 S.W.2d 868, 872-73 (Tenn. Crim. App.

1994).



              However, the record supports enhancement of the defendant’s sentences

based upon his previous history of unwillingness to comply with the conditions of a

sentence involving release in the community, a factor not applied by the trial court. See

T.C.A. § 40-35-114(8). The presentence report reflects and the defendant admitted at

the sentencing hearing that he violated his probation in the past.



              With respect to mitigation, we note that several witnesses at the

sentencing hearing testified concerning the defendant’s involvement in the community

and his family. See T.C.A. § 40-35-113(13). Although such testimony reflects

favorably upon the defendant’s amenability for rehabilitation, we believe that it is

entitled to little weight in light of the defendant’s prior criminal record and inability to

comply with conditions of release.



              Beginning with the presumptive minimum sentence and enhancing the

defendant’s sentence for the two applicable enhancement factors in light of the



                                               34
mitigating proof that was presented, the record supports ten-year sentences for the Mr.

Zip aggravated robberies. We therefore modify the defendant’s sentences for the Mr.

Zip aggravated robberies to ten years.



                             B. Take Two Video Sentence

              The defendant also contends that the court erroneously enhanced his

sentence for the Take Two Video aggravated robbery based on factor (3), relating to

the crime involving more than one victim, factor (10), regarding the creation of a high

risk to human life, and factor (16), involving the commission of a crime under

circumstances evidencing a great potential for bodily injury to a victim. See T.C.A. §

40-35-114. The state concedes that the trial court erred by enhancing the defendant’s

sentence based on factor (10). However, it argues that the trial court properly applied

factors (3) and (16) based on Mike Ochoa’s presence during the robbery.



              The defendant contends that the trial court erred by applying factor (3) to

his sentence based on Mike Ochoa’s presence during the aggravated robbery. We

agree. Factor (3) applies when an offense involves more than one victim. T.C.A. § 40-

35-114(3). In the context of T.C.A. § 40-35-114(3), the term victim is limited to a

“person or entity that is injured, killed, had property stolen, or had property destroyed by

the perpetrator of the crime.” State v. Raines, 882 S.W.2d 376, 384 (Tenn. Crim. App.

1994). The proof in this case did not establish that the defendant injured Mike Ochoa

or took property from him. Thus, the trial court erred by enhancing the defendant’s

sentence based upon factor (3).



              We agree with the defendant and the state that the trial court erred by

applying factor (10) to the defendant’s sentence for the Take Two Video aggravated

robbery. A high risk to human life is inherent in every aggravated robbery accomplished

with the use of a deadly weapon. See Claybrooks, 910 S.W.2d at 872-73; Manning v.



                                            35
State, 883 S.W.2d 635, 640 (Tenn. Crim. App. 1994). Although we recognize that

factor (10) may apply in situations where the defendant demonstrates a greater

culpability than is inherent in the offense by endangering the life of someone other than

the victim of the offense, see, e.g., State v. Bingham, 910 S.W.2d 448, 453 (Tenn.

Crim. App. 1995), we do not believe that the defendant’s use of a BB gun in this case

warrants the application of factor (10).



              Finally, the defendant contends that the record does not support the trial

court’s application of factor (16), regarding a great potential for bodily injury, to his

sentence for the aggravated robbery of the Take Two Video store. W e disagree. Like

factor (10), factor (16) may apply when someone other than the victim was in the area

at the time of the crime and subject to injury. State v. Sims, 909 S.W.2d 46, 50 (Tenn.

Crim. App. 1995). By waiving the BB gun at Mike Ochoa, the defendant demonstrated

a greater culpability and created a greater potential for bodily injury than was inherent in

the aggravated robbery of Kim Ochoa. Thus, the trial court properly applied factor (16)

to the defendant’s sentence for the Take Two Video aggravated robbery.



              As with the defendant’s sentences for the Mr. Zip aggravated robberies,

the record supports enhancement of the defendant’s sentence for the Take Two Video

aggravated robbery based on his past inability to comply with conditions of a sentence

involving release into the community. See T.C.A. § 40-35-114(8). Applying the three

applicable enhancement factors in light of the mitigating proof that was presented at the

sentencing hearing, we conclude that the defendant’s sentence for the aggravated

robbery of the Take Two Video store shall be modified to eleven years.



              In consideration of the foregoing and the record as a whole, the

convictions are affirmed. The defendant’s sentences for the Mr. Zip aggravated

robberies in counts three and four of the indictment are modified to ten years apiece,



                                              36
and his sentence for the aggravated robbery of the Take Two Video store in count two

of the indictment is modified to eleven years, all to be served concurrently. Also, the

fines imposed by the trial court shall remain the same.




                                         Joseph M. Tipton, Judge


CONCUR:




(See separate concurring & dissenting opinion)
John H. Peay, Judge




Curwood Witt, Judge




                                            37